                     Case 20-50627-CTG                 Doc 77        Filed 08/02/21      Page 1 of 1




                              IN THE UNITED STATES BANKRUPTCY COURT

                                       FOR THE DISTRICT OF DELAWARE


In re:                                          )                                Chapter 7
                                                )
The Art Institute of Philadelphia LLC., et al., )                                Case No. 18-11535 (CTG)
                                                )
      Debtors                                   )
__________________________________________)
                                                )
George L. Miller                                )
                                                )
      Plaintiff,                                )
                                                )
      vs.                                       )                                Adv. Proc. No. 20-50627 (CTG)
                                                )
Todd S. Nelson et al                            )
                                                )
      Defendant                                 )
__________________________________________)



                                     ORDER OF REASSIGNMENT OF JUDGE


              AND NOW, this 2nd day of August, 2021, it is hereby ORDERED that the above

    Chapter 7 adversary case is TRANSFERRED to the Honorable Craig T. Goldblatt for all

    further proceedings and dispositions.•1




                                                                       ____________________________________
                                                                                 Laurie Selber Silverstein
                                                                                      Chief Judge




1   When filing papers, please include the initials of the Judge assigned to the case.
